An unpub|ishdld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME CouRT
oF
NEvAnA

 

(0) 1947A   

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

GENENTECH, INC., A DELAWARE No. 63111
CORPORATION; AND F. HOFFMANN-
LA ROCHE LTD., A SWISS

CORPORATION, F § L
Appellants,

vs. l JUN l l 2013
PDL BIOPHARM_A, INC., A DELAWARE
CORPORATION,

Respondent.

 

TRAC\E r< LlNoEM/§N
s co

 

ORDE'R DISMISSING APPEAL

Appellants’ motion to voluntarily dismiss this appeal, with the
parties to bear their own costs and attorney fees, is granted. NRAP 42(b).

Accordingly, we
ORDER this appeal DISMISSED.

  

Douglas Sai a

ccc Hon. David A. Hardy, District Judge

Williams & Connolly LLP

Lewis & Roca, LLP/Las Vegas
Lionel Sawyer & Collins/Reno

Irell & l\/[anella, LLP

Parsons Behle & Latimer/Reno
Washoe District Court Clerk